Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group 1, Claims 1-17 and furthermore, Species 1, claims figures (1a-4, Claims 1,2,6,9,10,14, and 16-17)  in the reply filed on 4/22/2021 is acknowledged.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 6, 10, 14, and 16 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Koike (U.S 5,544,012).
In regards to Claim 1, Koike discloses a cooling apparatus comprising: a housing (Fig.3, #10) including an interior to be cooled (Fig.3, interior comprising heat generating components needed to be cooled); a push fan assembly (Fig.3 #21/18/20 in conjunction is consider the push fan assembly) including: at least one push fan (Fig.3, #21), at least one intake (Fig.3, at least one intake #18 in front of the fan assembly #21), and at least one constriction/restriction outlet pathway (Fig.3, #20 is consider the at least one constriction/restriction outlet pathway as it restrict the flow of path towards the heat generating components); and a pull fan assembly (Fig.3, #22/17a) including: at least one pull fan (Fig.3, #22 is a fan), and at least one exhaust pathway (Fig.3, #17a).
In regards to Claim 2, Koike discloses the apparatus of claim 1, wherein the at least one constriction/restriction outlet pathway includes a member (Fig.3, #17) defining a plurality of 
In regards to Claim 6, Koike discloses the apparatus of claim 1, wherein: the push fan assembly is disposed in or on a bottom of the housing (Fig.3, #21 is disposed in the bottom of housing #10) and the pull fan assembly (Fig.3, #22) is disposed in or on a top of the housing (Fig.3, #22 is disposed in the top housing #10), or the push fan assembly is disposed in or on a side of the housing and the pull fan assembly is disposed in or on a top of the housing.
In regards to Claim 10, Koike discloses a cooling apparatus comprising: a housing (Fig.3, #10) including an interior to be cooled (Fig.3); a push fan assembly (Fig.3, #21/18/20 in conjunction is consider the push fan assembly) including: at least one push fan (Fig.3, #21), at least one intake (Fig.3, #18 intake is in front of fan #21), and a plurality of constriction/restriction outlet pathways (Fig.3, #20/23 in conjunction create a plurality of constriction/restriction outlet pathways to each individual electrical component within the interior); and a pull fan assembly (Fig.3, #22/17a) including: at least one pull fan (Fig.3, #22), and at least one exhaust pathway (Fig.3, #17a, which is one exhaust pathway).
In regards to Claim 14, Koike discloses the apparatus of claim 10, wherein: the push fan assembly is disposed in (Fig.3, #21 is disposed in bottom of the housing #10) or on a bottom of the housing and the pull fan assembly is disposed in (Fig.3, #22 is disposed in the top of the housing #10) or on a top of the housing, or the push fan assembly is disposed in or on a side of the housing and the pull fan assembly is disposed in or on a top of the housing, or the push fan assembly is disposed in or on a side of the housing and the pull fan assembly is disposed in or on an opposite side of the housing.
In regards to Claim 16, Koike discloses the apparatus of claim 10, further comprising: a member (Fig.3, #17) defining a plurality of constriction/restriction outlet pathways (Fig.3, #23, are a plurality of restriction outlet pathways which restrict/constrict the flow of air to each individual electronic component within the interior).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Koike (U.S 5,544,012) in view of Lee (U.S 5,949,646).
In regards to Claim 9, Koike discloses the apparatus of claim 1.
Koike fails to disclose: wherein: the push fan assembly include a plurality push fans, and/or the pull fan assembly include a plurality pull fans.
However, Lee discloses: Wherein the push fan assembly include a plurality push fans, and/or the pull fan assembly include a plurality pull fans (Fig.6, #158/160 which is the push fan assembly including a plurality of fans and a pull fan assembly #17/0/172 having a plurality of fans as well, as such the office notes that with the combination of Koike in view of Lee, the push fan and pull fan assembly within the apparatus (as taught by Koike) would be modified to each include an additional fan (as taught by Lee) to increase the cooling capability of the apparatus). 
Therefore, it would of have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the push fan and pull fan assembly within the apparatus (as taught by Koike) to each include an additional fan (as taught by Lee) to increase the cooling capability of the 
In regards to Claim 17, Koike discloses the apparatus of claim 10.
Koike fails to disclose: wherein: the push fan assembly include a plurality push fans, and/or the pull fan assembly include a plurality pull fans.
However, Lee discloses: Wherein the push fan assembly include a plurality push fans, and/or the pull fan assembly include a plurality pull fans (Fig.6, #158/160 which is the push fan assembly including a plurality of fans and a pull fan assembly #17/0/172 having a plurality of fans as well, as such the office notes that with the combination of Koike in view of Lee, the push fan and pull fan assembly within the apparatus (as taught by Koike) would be modified to each include an additional fan (as taught by Lee) to increase the cooling capability of the apparatus). 
Therefore, it would of have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the push fan and pull fan assembly within the apparatus (as taught by Koike) to each include an additional fan (as taught by Lee) to increase the cooling capability of the apparatus. By including a second fan within each assembly, would also provide a redundancy to the cooling system in case of any fan failure (Lee, Column 4, lines 16-19 and Column 8, lines 50-52). 

Claims 1-2, 6, 10, 14, and 16 are rejected in the alternative under 35 U.S.C. 103 as being unpatentable over Koike (U.S 5,544,012) in view of Jun (U.S 2014/0099195 A1).
In regards to Claim 1, Koike discloses a cooling apparatus comprising: a housing (Fig.3, #10) including an interior to be cooled (Fig.3, interior comprising heat generating components needed to be cooled); a push fan assembly (Fig.3 #21/18 in conjunction is consider the push fan assembly) including: at least one push fan (Fig.3, #21), at least one intake (Fig.3, at least one intake #18 in front of the fan assembly #21); and a pull fan assembly (Fig.3, #22/17a) including: at least one pull fan (Fig.3, #22 is a fan), and at least one exhaust pathway (Fig.3, #17a).
Koike fails to disclose: The fan assembly including at least one constriction/restriction outlet pathway.

Therefore, it would of have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the fan assembly including an intake and fan (as taught by Koike) would be modified such that the fan assembly would include at least one constriction/restriction outlet (as taught by Jun) to control/guide the airflow used to cool the interior. By including at least one of constriction/restriction outlet pathway, would enhance the airflow from the fan to the interior and furthermore, reduces the fan power usage while increasing the cooling efficiency (Jun, paragraph [0020]).   
In regards to Claim 2, Koike in view of Jun discloses the apparatus of claim 1, wherein the at least one constriction/restriction outlet pathway includes a member (Jun, Fig.1, #14 including a plurality of #16) defining a plurality of constriction/restriction outlet pathways (Jun, Fig.1, #16, are a plurality of restriction outlet pathways which restrict/constrict to enhance the flow of air within the interior).
In regards to Claim 6, Koike in view of Jun discloses the apparatus of claim 1, wherein: the push fan assembly is disposed in or on a bottom of the housing (Koike Fig.3, #21 is disposed in the bottom of housing #10) and the pull fan assembly (Koike Fig.3, #22) is disposed in or on a top of the housing (Koike Fig.3, #22 is disposed in the top housing #10), or the push fan assembly is disposed in or on a side of the housing and the pull fan assembly is disposed in or on a top of the housing.
In regards to Claim 10, Koike discloses a cooling apparatus comprising: a housing (Fig.3, #10) including an interior to be cooled (Fig.3); a push fan assembly (Fig.3, #21/18/20 in conjunction is consider the push fan assembly) including: at least one push fan (Fig.3, #21), at least one intake (Fig.3, #18 intake is in front of fan #21), and a pull fan assembly (Fig.3, #22/17a) including: at least one pull fan (Fig.3, #22), and at least one exhaust pathway (Fig.3, #17a, which is one exhaust pathway).

However, Jun discloses: The fan assembly (Fig.1, #10) including a plurality of constriction/restriction outlet pathway (Fig.1, #16 which is interpreted as the plurality of constriction/restriction outlet pathway which the airflow is restricted and constricted within the plurality of outlets #16, as such the office notes that with the combination of Koike in view of Jun, the fan assembly including an intake and fan (as taught by Koike) would be modified such that the fan assembly would include a plurality of constriction/restriction outlet (as taught by Jun) to control/guide the airflow used to cool the interior).
Therefore, it would of have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the fan assembly including an intake and fan (as taught by Koike) would be modified such that the fan assembly would include at least one constriction/restriction outlet (as taught by Jun) to control/guide the airflow used to cool the interior. By including a plurality of constriction/restriction outlet pathways, would enhance the airflow from the fan to the interior and furthermore, reduces the fan power usage while increasing the cooling efficiency (Jun, paragraph [0020]).   

In regards to Claim 14, Koike in view of Jun discloses the apparatus of claim 10, wherein: the push fan assembly is disposed in (Koike Fig.3, #21 is disposed in bottom of the housing #10) or on a bottom of the housing and the pull fan assembly is disposed in (Koike Fig.3, #22 is disposed in the top of the housing #10) or on a top of the housing, or the push fan assembly is disposed in or on a side of the housing and the pull fan assembly is disposed in or on a top of the housing, or the push fan assembly is disposed in or on a side of the housing and the pull fan assembly is disposed in or on an opposite side of the housing.
In regards to Claim 16.
Claims 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Koike (U.S 5,544,012) in view of Jun (U.S 2014/0099195 A1) and, further, in view of Lee (U.S 5,949,646).
In regards to Claim 9, Koike in view of Jun discloses the apparatus of claim 1.
Koike in view of Jun fail to disclose: wherein: the push fan assembly include a plurality push fans, and/or the pull fan assembly include a plurality pull fans.
However, Lee discloses: Wherein the push fan assembly include a plurality push fans, and/or the pull fan assembly include a plurality pull fans (Fig.6, #158/160 which is the push fan assembly including a plurality of fans and a pull fan assembly #17/0/172 having a plurality of fans as well, as such the office notes that with the combination of Koike in view of Jun and Lee, the push fan and pull fan assembly within the apparatus (as taught by Koike in view of Jun) would be modified to each include an additional fan (as taught by Lee) to increase the cooling capability of the apparatus). 
Therefore, it would of have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the push fan and pull fan assembly within the apparatus (as taught by Koike in view of Jun) to each include an additional fan (as taught by Lee) to increase the cooling capability of the apparatus. By including a second fan within each assembly, would also provide a redundancy to the cooling system in case of any fan failure (Lee, Column 4, lines 16-19 and Column 8, lines 50-52). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Heard (U.S 6,504,717) – Discloses an apparatus having a push fan and pull fan assembly on opposite ends of said apparatus, each assembly having a plurality of fans.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANDEEP S BUTTAR whose telephone number is (571)272-4768.  The examiner can normally be reached on 7:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MANDEEP S BUTTAR/             Primary Examiner, Art Unit 2835